Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi (JP 06-081071).
Mitsubishi discloses the claimed TiCN and binder of Co & Ni, having the claimed grain size distribution (table 1) , aspect ratio (008), area fraction (005 and table 2) with additional hard phases (table 2)  used as a cutting tool (0001).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi (JP 07-224346).
Mitsubishi discloses the claimed TiCN and binder of Co & Ni, having the claimed grain size distribution, aspect ratio, area fraction, with additional hard phases (004-008 & tables 1-2)  used as a cutting tool (0001 & 0015).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo (JP 2006-131975) in view of Yamanishi et al (US 2016 0 130 687).
Sumitomo discloses a cermet comprising a hard phase of TiCN and binder of Ni & Co, with the claimed TiCN proportion (0019)  with the claimed  other hard phase ( 0020-0021) wherein the black core particles have an aspect ratio of less than 2 (claim 4 & 0024) used for a cutting tool (0001) but not the claimed grain size distribution or coating
Yamanishi et al discloses the claimed grain size distribution (claim 1) for similar TiCN cermets with a coating ((0035-0038) used for cutting tools (00101).
Thus it would have been obvious to one of ordinary skill in the cermet art to combine Sumitomo and Yamanishi et al to improve the performance of TiCN  cermet cutting tools.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/Primary Examiner, Art Unit 1784